DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed August 17, 2022, has been entered.  Claims 33-49 are pending in the application.  The previous objections to claims 33, 35, 36, 41, 43 and 46 have been withdrawn in view of the amendments to claims 33, 35, 36, 41, 43 and 46.  The previous 102 rejection over Yoshinaka et al. has been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 48 claims the glycosylated mogroside-containing sweetener has improved sucrose equivalence.  Applicant points to Examples 3-7 and 9 for support.  However, Examples 3-7 and 9 show the glycosylated mogroside-containing sweetener has an increased sucrose equivalence compared to the non-mogroside based sweetener.  “Increased” and “improved” are not necessarily equivalent.  Therefore, applicant is not considered to have support to claim the glycosylated mogroside-containing sweetener has improved sucrose equivalence compared to the non-mogroside based sweetener.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 claims the glycosylated mogroside-containing sweetener has improved sucrose equivalence compared to the non-mogroside based sweetener.  However, it is unclear what is considered “improved” sucrose equivalence, as an “improvement” could be a higher or lower sucrose equivalence, depending on the circumstances.  For purposes of examination, the glycosylated mogroside containing sweetener will be considered to have a sucrose equivalence that is higher than the non-mogroside based sweetener.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-38, 42-44, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaka et al. (US 9,044,038) in view of Yoshikawa et al. (Yoshikawa, S., Murata, Y., Sugiura, M., Kiso, T., Shizuma, M., Kitahata, S., Nakano, H. 2005. “Transglycosylation of Mogroside V, a Triterpene Glycoside in Siraitia grosvenori, by Cyclodextrin Glucanotransferase and Improvement of the Qualities of Sweetness.” J. Appl. Glycosci. Vol. 52, pp. 247-252; cited on IDS filed July 7, 2020).
Regarding claims 33, 36 and 37, Yoshinaka et al. teach a method of increasing the sweetness potency of a non-mogroside based sweetener by adding a mogroside containing composition to form a mogroside containing sweetener (col. 3 lines 48-51).
However, Yoshinaka et al. are silent as to the mogroside containing composition comprising glycosylated mogrosides.
Yoshikawa et al. teach glycosylated mogroside V.  The glycosylation of the mogroside V reduces the bitterness and overall improves the quality of the sweetness of the mogroside V (p. 250, “Sweetness of the transfer products”; Table 1).
Therefore, where Yoshinaka et al. teach mogrosides in combination with non-mogroside based sweeteners in order to improve the sweetness potency, it would have been obvious to have utilized glycosylated mogroside V in the method of Yoshinaka et al. as Yoshikawa et al. teach that mogroside V is known to be glycosylated in order to improve its sweetness.  The glycosylation of the mogroside V in the invention of Yoshinaka et al., therefore, would have been expected to further improve the quality of the sweetness of the combination of the mogroside and non-mogroside based sweetener.  
The range of non-mogroside sweetener to glycosylated mogroside is considered to be obvious over Yoshinaka et al. as the claimed range overlaps the range of 95:5 to 60:40 rebaudioside A: mogroside V taught by the prior art (col. 4 lines 44-46).
Regarding claim 34, Yoshinaka et al. teach the composition further comprises thaumatin (col. 4 lines 59-62).
Regarding claim 35, where Yoshinaka et al. teach rebaudioside A, which is an extract from the stevia plant, as the non-mogroside sweetener as set forth above with regard to claim 33, this is considered to meet claims to “stevia” as a species anticipates a claim to a genus.  MPEP § 2131.02 (I).
Regarding claim 38, Yoshikawa et al. teach that the mogroside V (MV) in the extract is 30% by weight, based on the weight of the extract (p. 247 “Materials”).  This falls between the GMG-V20 and GMG-V40.  They further teach that reaction mixtures using various amounts of MV were glycosylated (p. 248 “Effect of acceptor and donor concentrations on the transglycosylation of MV”).  Therefore, as the starting amount of MV taught by Yoshikawa et al. varies in amounts overlapping the claimed amounts, the claimed glycosylated mogroside V amounts are considered to be obvious over the prior art.
Regarding claims 42 and 44, Yoshinaka et al. teach a composition comprising rebaudioside A and a mogroside where the rebaudioside A and mogroside comprise from 97-99% by weight of the total composition, and where the rebaudioside A and mogroside V are present in a weight ratio of 95:5 to 60:40 (col. 4 lines 44-49), which overlaps the claimed ratio.  The combination of the compounds improves the sweetness quality (col. 3 lines 48-51).
Yoshinaka et al. are silent as to the mogrosides being glycosylated.
Yoshikawa et al. teach glycosylated mogroside V.  The glycosylation of the mogroside V reduces the bitterness and overall improves the quality of the sweetness of the mogroside V (p. 250, “Sweetness of the transfer products”; Table 1).
Therefore, where Yoshinaka et al. teach mogrosides in combination with non-mogroside based sweeteners in order to improve the sweetness potency, it would have been obvious to have utilized glycosylated mogroside V in the method of Yoshinaka et al. as Yoshikawa et al. teach that mogroside V is known to be glycosylated in order to improve its sweetness.  The glycosylation of the mogroside V in the invention of Yoshinaka et al., therefore, would have been expected to further improve the quality of the sweetness of the combination of the mogroside and non-mogroside based sweetener.  
The range of non-mogroside sweetener to glycosylated mogroside is considered to be obvious over Yoshinaka et al. as the claimed range overlaps the range of 95:5 to 60:40 mogroside V: rebaudioside A taught by the prior art (col. 4 lines 44-46).
Regarding claim 43, the composition of Yoshinaka et al. also includes thaumatin (col. 4 lines 47-49).
Regarding claim 48, given the fact that the combination of Yoshinaka et al. and Yoshikawa et al. teach a method of making a glycosylated mogroside-containing sweetener comprising adding a glycosylated mogroside-containing composition to a non-mogroside based sweetener as claimed, the glycosylated mogroside-containing sweetener is considered to have an “improved” sucrose equivalence to meet claim 48.
Regarding claim 49, Yoshikawa et al. teach the glycosylated mogroside-containing composition comprises mixtures of mogroside and glycosylated mogroside (e.g., Fig. 5 showing Transglycosylation products including mixtures of MV (mogroside V) and glycosylated mogrosides).  

Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaka et al. (US 9,044,038) in view of in view of Yoshikawa et al. (Yoshikawa, S., Murata, Y., Sugiura, M., Kiso, T., Shizuma, M., Kitahata, S., Nakano, H. 2005. “Transglycosylation of Mogroside V, a Triterpene Glycoside in Siraitia grosvenori, by Cyclodextrin Glucanotransferase and Improvement of the Qualities of Sweetness.” J. Appl. Glycosci. Vol. 52, pp. 247-252; cited on IDS filed July 7, 2020) as applied to claim 33 above, and in further view of Markosyan (US 2012/0214751; cited on IDS filed July 7, 2020).
Modified Yoshinaka et al. teaches a method to increase sweetness potency of a non-mogroside based sweetener as set forth above with regard to claim 33.
Modified Yoshinaka et al. is silent as to the mogroside containing composition comprising glycosylated steviol glycosides.
Markosyan teaches glycosylated steviol glycosides.  The glycosylation of the steviol glycosides reduces or eliminates undesirable properties of stevia sweeteners  and overall improves the quality of the sweetness of the steviol glycoside [0011-0012; 0058].
Therefore, where modified Yoshinaka et al. teaches mogrosides in combination with non-mogroside based sweeteners in order to improve the sweetness potency, it would have been obvious to have utilized glycosylated steviosides in the method of Yoshinaka et al. as Markosyan teaches that rebaudioside A is known to be glycosylated in order to improve its sweetness [0032].  The glycosylation of the rebaudioside A in the invention of Yoshinaka et al., therefore, would have been expected to further improve the quality of the sweetness of the combination of the mogroside and non-mogroside based sweetener.

Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaka et al. (US 9,044,038) in view of Yoshikawa et al. (Yoshikawa, S., Murata, Y., Sugiura, M., Kiso, T., Shizuma, M., Kitahata, S., Nakano, H. 2005. “Transglycosylation of Mogroside V, a Triterpene Glycoside in Siraitia grosvenori, by Cyclodextrin Glucanotransferase and Improvement of the Qualities of Sweetness.” J. Appl. Glycosci. Vol. 52, pp. 247-252; cited on IDS filed July 7, 2020) and Markosyan (US 2012/0214751; cited on IDS filed July 7, 2020).
Regarding claims 45 and 47, Yoshinaka et al. teach a composition comprising rebaudioside A and a mogroside where the rebaudioside A and mogroside comprise from 97-99% by weight of the total composition, and where the rebaudioside A and mogroside V are present in a weight ratio of 95:5 to 60:40 (col. 4 lines 44-49), which overlaps the claimed ratio.  The combination of the compounds improves the sweetness quality (col. 3 lines 48-51).
Yoshinaka et al. are silent as to the composition comprising glycosylated mogrosides and glycosylated steviol glycosides derived from rebaudioside A.
Yoshikawa et al. teach glycosylated mogroside V.  The glycosylation of the mogroside V reduces the bitterness and overall improves the quality of the sweetness of the mogroside V (p. 250, “Sweetness of the transfer products”; Table 1).
Similarly, Markosyan teaches glycosylated steviol glycosides.  The glycosylation of the steviol glycosides reduces or eliminates undesirable properties of stevia sweeteners and overall improves the quality of the sweetness of the steviol glycoside [0011-0012; 0058].
Therefore, where Yoshinaka et al. teach mogrosides in combination with non-mogroside based sweeteners in order to improve the sweetness potency, it would have been obvious to have utilized glycosylated mogroside V and glycosylated rebaudioside A in the method of Yoshinaka et al. as Yoshikawa et al. teach that mogroside V is known to be glycosylated in order to improve its sweetness, and Markosyan similarly teaches that glycosylation improves the sweetness qualities of rebaudioside A.  The glycosylation of the mogroside V in the invention of Yoshinaka et al. and a portion of the rebaudioside A, therefore, would have been expected to further improve the quality of the sweetness of the combination of the mogroside and non-mogroside based sweetener.  The range of non-mogroside sweetener to glycosylated mogroside is considered to be obvious over Yoshinaka et al. as the claimed range overlaps the range of 95:5 to 60:40 mogroside V: rebaudioside A taught by the prior art (col. 4 lines 44-46).
Regarding claim 46, the composition of Yoshinaka et al. also includes thaumatin (col. 4 lines 47-49).

Claims 33-36, 39, 42, 43 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US 2014/0199246; cited on IDS filed July 7, 2020).
Regarding claim 33, Purkayastha et al. teach a method for improving the sweetness of a non-mogroside based sweetener (e.g., rebaudioside A) comprising combining the steviol glycoside with mogroside based sweeteners including glycosylated mogrosides [0054].
Purkayastha et al. does not teach a ratio of non-mogroside: mogroside sweetener as claimed.  However, given that Purkayastha et al. teach a combination of GMG and steviol glycosides, and generally teach that their compositions provide a “superior” taste profile (Abstract), one of ordinary skill would have been able to have arrived at the claimed amount of GMG through no more than routine experimentation.  Therefore, it would have been obvious to have arrived at a composition comprising a combination of a non-mogroside sweetener and a glycosylated mogroside as claimed with the reasonable expectation that a composition having increased sweetness would be provided as all of the claimed components are known to be included in sweetener compositions.
Regarding claim 34, Purkayastha et al. teaches their composition may further comprise thaumatin [0053].
Regarding claim 35, Purkayastha et al. teach the composition may comprise non-mogroside based sweeteners including erythritol, xylitol, sorbitol, sucralose, aspartame, fructose, dextrose and sucrose [0056-0062].  Therefore, it would have been obvious to have combined a non-mogroside based sweetener as claimed with a mogroside containing sweetener as it was known in the art to combine sweeteners in order to provide the predictable result of increasing sweetness potency.
Regarding claim 36, Purkayastha et al. teach blends of ingredients containing steviol glycosides and glycosylated terpenoid sweeteners, including glycosylated mogrosides (GMG) [0054].  Regarding the ratio, as set forth above with regard to claim 33, Purkayastha et al. does not teach a ratio of GMG: steviol glycoside ratio as claimed.  However, given that Purkayastha et al. teach a combination of GMG and steviol glycosides, and generally teach that their compositions provide a “superior” taste profile (Abstract), one of ordinary skill would have been able to have arrived at the ratio through no more than routine experimentation.  Therefore, it would have been obvious to have arrived at a composition comprising a combination of a steviol and a glycosylated mogroside as claimed with the reasonable expectation that a composition having increased sweetness would be provided as all of the claimed components are known to be included in sweetener compositions.
Regarding claim 39, Purkayastha et al. state that their invention pertains to ingredients comprising steviol glycosides in combination with glycosylated terpenoids, including glycosylated mogrosides and glycosylated steviol glycosides [0054].  Therefore, it would have been obvious to have provided a combination of the non-mogroside sweetener (e.g., a steviol glycoside) in combination with glycosylated mogrosides and glycosylated steviol glycosides as Purkayastha et al. teach all of the components to be included in sweetener compositions.  Where Purkayastha et al. teach glycosylated steviol glycosides 
Regarding claims 42 and 43, Purkayastha et al. teach blends of ingredients containing steviol glycosides and glycosylated terpenoid sweeteners, including glycosylated mogrosides (GMG) [0054].  Purkayastha et al. teach that steviol glycosides includes Reb A [0026].  Purkayastha et al. teach additional sweeteners including sucrose, thaumatin, erythritol, and sucralose for combination with the glycosylated mogrosides and steviol glycosides ([0044-0049]). Therefore, it would have been obvious to have utilized one or more additional sweeteners in the sweetening composition, as Purkayastha et al. teach that the claimed components are known to be combined to form a sweetener composition.
Purkayastha et al. does not teach an amount of GMG in the composition or a ratio of GMG: Rebaudioside A.  However, given that Purkayastha et al. teach a combination of GMG and steviol glycosides, and generally teach that their compositions provide a “superior” taste profile (Abstract), one of ordinary skill would have been able to have arrived at the claimed amount of GMG through no more than routine experimentation.  Therefore, it would have been obvious to have a composition comprising a combination of rebaudioside A and a glycosylated mogroside with the reasonable expectation that a composition having increased sweetness potency would have been provided, as Purkayastha et al. teach that their blends provide a superior taste profile (Abstract) and all of the claimed components are known to be included in sweetener compositions.
Regarding claim 43, Purkayastha et al. teach additional sweeteners including sucrose, thaumatin, erythritol, and sucralose for combination with the glycosylated mogrosides and steviol glycosides ([0044-0049]).  Therefore, it would have been obvious to have utilized one or more additional sweeteners in the sweetening composition, as Purkayastha et al. teach that the claimed components are known to be combined to form a sweetener composition.
Regarding claim 48, given the fact that Purkayastha et al. teach a method of making a glycosylated mogroside-containing sweetener comprising adding a glycosylated mogroside-containing composition to a non-mogroside based sweetener as claimed, the glycosylated mogroside-containing sweetener is considered to have an “improved” sucrose equivalence to meet claim 48.

Claims 37, 38 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US 2014/0199246; cited on IDS filed July 7, 2020) in view of Yoshikawa et al. (Yoshikawa, S., Murata, Y., Sugiura, M., Kiso, T., Shizuma, M., Kitahata, S., Nakano, H. 2005. “Transglycosylation of Mogroside V, a Triterpene Glycoside in Siraitia grosvenori, by Cyclodextrin Glucanotransferase and Improvement of the Qualities of Sweetness.” J. Appl. Glycosci. Vol. 52, pp. 247-252; cited on IDS filed July 7, 2020).
Regarding claims 37 and 44, Purkayastha et al. teach glycosylated mogrosides, as detailed above with regard to claims 33 and 42.
Purkayastha et al. are silent as to the glycosylated mogrosides being glycosylated mogroside V.
Yoshikawa et al. teach glycosylated mogroside V.  The glycosylation of the mogroside V reduces the bitterness and overall improves the quality of the sweetness of the mogroside V (p. 250, “Sweetness of the transfer products”; Table 1).
Therefore, where Purkayastha et al. generally teach glycosylated mogrosides, it would have been obvious to have glycosylated mogroside V as Yoshikawa et al. teach that mogroside V is known to be glycosylated in order to improve its sweetness.
Regarding claim 38, Yoshikawa et al. teach that the mogroside V (MV) in the extract is 30% by weight, based on the weight of the extract (p. 247 “Materials”).  This falls between the GMG-V20 and GMG-V40.  They further teach that reaction mixtures using various amounts of MV were glycosylated (p. 248 “Effect of acceptor and donor concentrations on the transglycosylation of MV”).  Therefore, as the starting amount of MV taught by Yoshikawa et al. varies in amounts overlapping the claimed amounts, the claimed glycosylated mogroside V amounts are considered to be obvious over the prior art.

Claims 40, 41, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US 2014/0199246; cited on IDS filed July 7, 2020) in view of Purkayastha et al. (US 2014/0017378; hereinafter ‘378; cited on IDS filed July 7, 2020).
Regarding claims 40 and 41, Purkayastha et al. teach blends of ingredients containing steviol glycosides and glycosylated terpenoid sweeteners, including glycosylated mogrosides and glycosylated steviol glycosides [0054], as set forth above with regard to claim 39.  Purkayastha et al. teach that steviol glycosides includes Reb A [0026].
Purkayastha et al. are silent as to the glycosylated steviol glycosides being a glycosylated rebaudioside A as claimed.
‘378 teaches glycosylated steviol glycosides, where glycosylated steviol glycosides are produced by the glycosylation of stevioside and rebaudioside A (e.g., Example 1).
Therefore, where Purkayastha et al. teaches the inclusion of glycosylated steviol glycosides in the sweetener composition, and where ‘378 teaches the glycosylation of stevioside and rebaudioside A as the predominant steviol glycosides, it would have been obvious to have included the glycosylation products of rebaudioside A as taught by ‘378 in the sweetener composition of Purkayastha et al. as glycosylated steviol glycosides as claimed were known to be included in sweetener compositions.
Regarding claim 45, Purkayastha et al. teach blends of ingredients containing steviol glycosides and glycosylated terpenoid sweeteners, including glycosylated mogrosides (GMG) [0054].  Purkayastha et al. teach that steviol glycosides includes Reb A [0026].  Purkayastha et al. teach additional sweeteners including sucrose, thaumatin, erythritol, and sucralose for combination with the glycosylated mogrosides and steviol glycosides ([0044-0049]).  Therefore, it would have been obvious to have utilized one or more additional sweeteners in the sweetening composition, as Purkayastha et al. teach that the claimed components are known to be combined to form a sweetener composition.
Purkayastha et al. does not teach an amount of GMG in the composition or a ratio of GMG and GSG: Rebaudioside A.  However, given that Purkayastha et al. teach a combination of GMG, GSG and steviol glycosides [0054], and generally teach that their compositions provide a “superior” taste profile (Abstract), one of ordinary skill would have been able to have arrived at the claimed amount of GMG through no more than routine experimentation.  Therefore, it would have been obvious to have a composition comprising a combination of rebaudioside A, glycosylated mogroside and glycosylated steviol glycoside with the reasonable expectation that a composition having increased sweetness potency would have been provided, as Purkayastha et al. teach that their blends provide a superior taste profile (Abstract) and all of the claimed components are known to be included in sweetener compositions.
Regarding claim 46, Purkayastha et al. teach additional sweeteners including sucrose, thaumatin, erythritol, and sucralose for combination with the glycosylated mogrosides and steviol glycosides ([0044-0049]). Therefore, it would have been obvious to have utilized one or more additional sweeteners in the sweetening composition, as Purkayastha et al. teach that the claimed components are known to be combined to form a sweetener composition.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Purkayastha et al. (US 2014/0199246; cited on IDS filed July 7, 2020) in view of Purkayastha et al. (US 2014/0017378; hereinafter ‘378; cited on IDS filed July 7, 2020) as applied to claim 45, and in further view of Yoshikawa et al. (Yoshikawa, S., Murata, Y., Sugiura, M., Kiso, T., Shizuma, M., Kitahata, S., Nakano, H. 2005. “Transglycosylation of Mogroside V, a Triterpene Glycoside in Siraitia grosvenori, by Cyclodextrin Glucanotransferase and Improvement of the Qualities of Sweetness.” J. Appl. Glycosci. Vol. 52, pp. 247-252; cited on IDS filed July 7, 2020).
Regarding claim 47, modified Purkayastha et al. teaches glycosylated mogrosides, as detailed above with regard to claim 45.
Purkayastha et al. are silent as to the glycosylated mogrosides being a glycosylated mogroside as claimed.
Yoshikawa et al. teach glycosylated mogroside V.  The glycosylation of the mogroside V reduces the bitterness and overall improves the quality of the sweetness of the mogroside V (p. 250, “Sweetness of the transfer products”; Table 1).
Therefore, where Purkayastha et al. generally teach glycosylated mogrosides, it would have been obvious to have glycosylated mogroside V as Yoshikawa et al. teach that mogroside V is known to be glycosylated in order to improve its sweetness.

Response to Arguments

Applicant's arguments filed August 17, 2022, have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 102 rejection over Yoshinaka et al. are moot as this rejection has been withdrawn in view of applicant’s amendments to the claims to recite glycosylated mogrosides.
Regarding the 103 rejections over the combination of Yoshinaka et al. and Yoshikawa, applicant argues that Yoshinaka is not concerned with sweetness potency (Remarks, p. 10).
This argument is not persuasive.  While the preamble states “increase sweetness potency of a non-mogroside based sweetener,” the only step in this method is combining a non-mogroside based sweetener with a glycosylated mogroside.  The combination of Yoshinaka et al. and Yoshikawa provide motivation to make this combination.  Further, the last wherein clause of the claim states “the glycosylated mogroside containing sweetener has improved sugar likeness or sucrose equivalence compared to the non-mogroside based sweetener.”  This is not necessarily the same thing as increased potency.
Applicant then argues that Yoshikawa does not teach that mogroside V is glycosylated in order to improve its sweetness (Remarks, p. 10).
This argument is not persuasive.  As indicated in the rejection, Yoshikawa on p. 250 in the “Sweetness of the transfer products” section, does indeed teach “the glycosylated MV(s) were judged to have improved qualities of sweetness.”  Therefore, one would have been motivated to have included a glycosylated mogroside in order to provide a sweetener with reduced bitterness, better aftertaste and less “peculiarity” than a non-glycosylated mogroside, while still having increased sweetness potency.
Third, applicant argues that just because mogroside V may have a given effect on rebaudioside A, this does not mean that one would expect the same effect with blending a glycosylated mogroside V with reb A (Remarks, p. 10).
This argument is not persuasive. Obviousness requires only a reasonable expectation of success, not absolute predictability.  Further, it is well known in the sweetener art to blend different sweeteners, in different amounts, to impart desired properties to the resultant blend.  Where Yoshikawa teaches that glycosylated of mogrosides improve some of their qualities (e.g., bitterness), one of ordinary skill would have been motivated to try a glycosylated mogroside where a mogroside had been taught with a reasonable expectation that a suitable sweetener, possibly with less bitterness, would be provided.  Therefore, it would have required no more than routine experimentation by one of ordinary skill to have arrived at a sweetener composition as claimed based on the teachings of Yoshinaka et al. and Yoshikawa.

Applicant argues that they have surprisingly found that glycosylated mogrosides are able to increase the sweetness potency/sucrose equivalence of Reb A, and points to Examples 5, 7 and 9 (Remarks, p. 11).
The results shown in examples 5, 7 and 9 are not commensurate in scope with the claims.  The compositions shown in the examples to which applicant refers comprise only RA, or RA/RB and glycosylated steviol glycosides and/or glycosylated mogrosides in specific amounts to provide the reported synergism.  However, even with these showings, based on the teachings of the prior art, one of ordinary skill would have reasonably expected that the inclusion of glycosylated sweeteners, both mogrosides and rebaudioside A, would have provided an “improved” sweetener composition.  Therefore, these showings are not sufficient to outweigh the prima facie case of obviousness set forth.

Regarding the rejections over Purkayastha, Applicant argues that Purkayastha teaches no specific advantages arising from the inclusion of glycosylated mogrosides (Remarks, pp. 11-12).
This argument is not persuasive.  At [0054] Purkayastha teaches their invention pertains to ingredients comprising steviol glycosides and glycosylated mogrosides.  Therefore, to have provided a composition as claimed continues to be considered obvious over the teachings of Purkayastha.
Regarding the rejection of claim 42, applicant argues that the teachings Yoshinaka does not disclose glycosylated mogrosides, and Yoshikawa would not lead one of ordinary skill to include glycosylated mogrosides in the composition of Yoshinaka (Remarks, pp. 12-13).
This argument is not persuasive.  Where Yoshikawa teach that glycosylation “improves” aspects of sweetener compositions including mogrosides, by reducing bitterness and overall improving the quality of the sweetness of mogroside V, it remains that one of ordinary skill would have found it obvious to have utilized a glycosylated mogroside where Yoshinaka teaches mogrosides with a reasonable expectation that an improved sweetener composition would have been provided. 
Regarding the rejections over Purkayastha, Applicant again argues that Purkayastha teaches no specific advantages arising from the inclusion of glycosylated mogrosides (Remarks, pp. 13-14).
This argument is not persuasive.  At [0054] Purkayastha teaches their invention pertains to ingredients comprising steviol glycosides and glycosylated mogrosides.  Therefore, to have provided a composition as claimed continues to be considered obvious over the teachings of Purkayastha.  
Applicant argues that Yoshikawa and ‘378 fila to provide motivation to include glycosylated mogrosides in combination with rebaudioside A, while the instant inventors have discovered that glycosylated mogrosides in combination with rebaudioside A increase sucrose equivalence and improve the overall taste profile (Remarks, p. 14).
This argument is not persuasive.  As stated in the rejection and in the response to arguments, the prior art of record speaks to improvements in sweetener compositions by combining rebaudioside A with additional sweetening components including glycosylated mogrosides and glycosylated steviol glycosides.  It remains that one of ordinary skill would have found it obvious to have combined a glycosylated mogroside with rebaudioside A based on the prior art of record and with a reasonable expectation that an improved sweetener composition would have been provided. 
Where applicant again points to the results shown in examples 5, 7 and 9, it is again noted that the results are not commensurate in scope with the claims.  The compositions shown comprise only RA, or RA/RB and glycosylated steviol glycosides and/or glycosylated mogrosides in specific amounts to provide the reported synergism.
Applicant presents no new arguments with regard to the rejection of claim 45 (Remarks, p. 15).
Claim 45 continues to be rejected over prior art as set forth above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791